         Case 3:18-cv-01090-JCH Document 47 Filed 03/20/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 FELIKS FRENKEL,                                 Civ. A. No. 3:18-cv-01090 (JCH)

 Plaintiff,

 V.

 LEONID A. POLLAK,

 Defendant.                                      March 20, 2018

                         MOTION FOR STATUS CONFERENCE

         Plaintiff Feliks Frenkel ("Frenkel") respectfully requests that a status conference be

scheduled at the Court's earliest opportunity, in order to address scheduling this matter for

trial.

         On or about December 5, 2018, defendant Leonid A. Pollak ("Pollak") moved to

stay proceedings in this case, pending final disposition of a criminal case against him,

United States v. Pollak, 3:18-cr-00200-JCH (D.Conn.). (See ECF No. 41). On January 9,

2019, the Court granted Pollak's motion to stay. (See ECF No. 46).

         Pollak recently pled guilty in his criminal case. (See United States v. Pollak, ECF

No. 63). He is due to be sentenced on June 10, 2019. Accordingly, the issues underlying

Pollak's motion to stay have been resolved. Frenkel is desirous of moving forward with

this matter and a related matter (2 Windrose Way Lenders LLC v. Pollak, 3:18-cv-01091-

JCH (D. Conn.)) expeditiously.
Case 3:18-cv-01090-JCH Document 47 Filed 03/20/19 Page 2 of 3




                             PLAINTIFF
                             FELIKS FRENKEL

                             By: Isl Andrew M. Zeitlin
                                    Andrew M. Zeitlin
                                    Fed. Bar. No.: ct 21386
                                     SHIPMAN & GOODWIN LLP
                                     3 00 Atlantic Street
                                     Stamford, Connecticut 06901
                                    Tel. (203) 324-8100
                                     Fax. (203) 324-8199
                                    Attorneys for Feliks Frenkel




                              2
        Case 3:18-cv-01090-JCH Document 47 Filed 03/20/19 Page 3 of 3




                             CERTIFICATE OF SERVICE

          I hereby certify that on March 20, 2019, a copy of the foregoing was filed
electronically and served by email on anyone unable to accept electronic filing. Notice
of this filing will be sent by e-mail to all parties by operation of the Court's electronic
filing system or by mail to anyone unable to access electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court's CM/ECF
System.



                                             / s/ Andrew M. Zeitlin
                                               Andrew M. Zeitlin (ct21386)

7507903vl




                                             3
